Exhibit 10.1

 

SABINE OIL & GAS CORPORATION

 

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

This Severance and Change in Control (the “Agreement”) is entered into as of
December 22, 2014 (the “Effective Date”), by and between Sabine Oil & Gas
Corporation (“Sabine”) and David Sambrooks (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive provides services to, and is an integral part of the
management of, the Company;

 

WHEREAS, the Executive is currently a party to an employment agreement entered
into between the Executive and NFR Energy LLC on May 11, 2007 (the “Prior
Agreement”);

 

WHEREAS, the Company desires to retain certain key management personnel such as
the Executive and, accordingly, desires to cancel the Prior Agreement in its
entirety and enter into a severance and change in control agreement with the
Executive in order to encourage the Executive’s continued service to the
Company; and

 

WHEREAS, the Executive is prepared to commit services in return for specific
arrangements with respect to potential severance and change in control
compensation.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

1.             Definitions.  For purposes of this Agreement, the terms listed
below will have the meanings specified herein:

 

(a)           “Accrued Payments” means (i) any unpaid Base Salary through the
Date of Termination (but calculated at the rate then in effect), (ii) any
incentive bonus for the calendar year ended immediately prior to the Date of
Termination, to the extent yet unpaid.

 

(b)           “Base Salary” means the amount the Executive is entitled to
receive as wages or salary on an annualized (12-month) basis, calculated as of
the Date of Termination or, if greater, before any reduction not consented to by
the Executive.

 

(c)           “Board” means the board of directors of the Company.

 

(d)           “Cause” shall mean: (i) the Executive’s continued failure to
follow reasonable directions of the Executive’s supervisor, the Chief Executive
Officer of the Company, or the Board for a period of thirty (30) days after the
Company, the Executive’s supervisor, the Chief Executive Officer of the Company
or the Board has provided written notice to Executive specifying such
directions; provided that the foregoing failure shall not be “Cause” if
Executive in good faith believes that such direction is illegal and promptly so
notifies the Chief Executive Officer of the Company or the Board,
(ii) intentional breaches by Executive (including breaches

 

--------------------------------------------------------------------------------


 

due to inaction) of one or more material duties of Executive or intentional
failure to follow reasonable directions of the Executive’s supervisor, the Chief
Executive Officer of the Company, or the Board, in any case as to which written
notice has been given; provided that neither an act nor a failure to act on
Executive’s part shall be considered “intentional” unless Executive has acted or
failed to act with a lack of good faith and with a lack of reasonable belief
that Executive’s action or failure to act was in the best interest of the
Company, (iii) Executive’s conviction of, or the entering by Executive of a plea
of guilty or nolo contendere to, a felony charge or a crime involving moral
turpitude, (iv) Executive engaging in fraudulent activity (whether or not
prosecuted), (v) any misconduct by Executive that has caused or is reasonably
likely to cause a material financial loss to the Company, (vi) a material
violation of any provision of any agreement between Executive and the Company or
an affiliate or any other agreement or code to which Executive is subject,
including this Agreement and the Company’s Code of Business Conduct,
(vii) receipt by Executive of any kickback, side payment, or rebate of any fee
or expense paid by the Company or from any customer, vendor, or supplier of the
Company, (viii) the use of illegal drugs, the persistent excessive use of
alcohol, or engaging in any other activity that materially impairs Executive’s
ability to perform his duties hereunder or results in conduct bringing the
Company or any affiliate into substantial public disgrace or disrepute,
(ix) excessive absenteeism by Executive (other than any absenteeism related to a
Disability), or (x) any act of gross negligence or any dishonesty (including
misreporting of financial information) by Executive to the Company or an
affiliate.  Determination as to whether or not Cause exists for termination of
Executive’s employment will be made in good faith by the Board.

 

(e)           “Change in Control” means, the occurrence of one of the following
occurring after the Effective Date and excluding any transactions related to or
taken as a direct result of the Merger, including, but not limited to the
Post-Merger Reorganization:

 

(i)            the consummation of an agreement to acquire or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by any
“person” or “group” (within the meaning of Sections 13(d)(3) and 14(d)(2) of the
Exchange Act and Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) of 50% or
more of either (x) the then outstanding shares of all classes of stock of the
Company, including, but not limited to preferred and common shares (the
“Outstanding Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), in each case assuming
all preferred shares were converted into common shares immediately prior to the
transaction; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control:  (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(A), (B) and (C) of paragraph (iii) below; or

 

(ii)           individuals who constitute the Incumbent Board cease for any
reason to constitute at least a majority of the Board; or

 

2

--------------------------------------------------------------------------------


 

(iii)          consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
an acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities which
represent or are convertible into more than 50% of, respectively, the then
outstanding shares of common stock or common equity interests and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body, as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company, or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (B) no person or group (excluding any employee benefit
plan (or related trust) of the Company or the entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock or common equity
interests of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body of such entity to
the extent that such ownership results solely from ownership of the Company that
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors or similar governing body of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

 

(iv)          the complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, with respect to any payment under this Agreement
that provides for a deferral of compensation under the Nonqualified Deferred
Compensation Rules and with respect to which a Change in Control would
accelerate vesting or payment, “Change in Control” shall mean an event that
qualifies both as a “Change in Control” as defined in this Section 1(e) as well
as a “change in control event” as defined in the Nonqualified Deferred
Compensation Rules.

 

(f)            “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended, and
applicable administrative guidance issued thereunder.

 

(h)           “Company” means (i) Sabine prior to the closing of the Post-Merger
Reorganization, and (ii) New Delaware Holdco (or the same entity by a different
name) following the Post-Merger Reorganization.

 

(i)            “Competing Business” means any person, entity, or other business
concern (other than the Company or any of its Subsidiaries) that engages in the
acquisition, production, exploration and development of onshore oil and natural
gas properties, and of natural gas and liquids.

 

3

--------------------------------------------------------------------------------


 

(j)            “Competitive Duties” means duties that are substantially similar
to the duties the Executive performed (or over which the Executive had
supervision) during the last twelve (12) months of the Executive’s employment
with the Company (or, if the Executive is employed by the Company for less than
twelve (12) months, those duties that are substantially similar to the duties
the Executive had during the Executive’s employment with the Company).

 

(k)           “Covered Customer or Prospective Customer” means:  (A) any of the
Company’s or its Subsidiary’s or its affiliate’s customers or prospective
customers with whom the Executive had contact (whether in person, by phone, by
e-mail, or otherwise) as an employee or representative of the Company during the
last twelve (12) months of the Executive’s employment with the Company (or, if
the Executive is employed by the Company for less than twelve (12) months, those
customers or prospective customers with whom the Executive had contact during
the Executive’s employment with the Company); and (B) any of the Company’s or
its Subsidiary’s or its affiliate’s customers or prospective customers about
whom the Executive had any Confidential Information during the last twelve (12)
months of the Executive’s employment (or, if the Executive is employed by the
Company for less than twelve (12) months, those customers or prospective
customers about whom the Executive had any confidential information during the
Executive’s employment with the Company).

 

(l)            “Date of Termination” means the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be.  For all
purposes of this Agreement, the Executive’s Date of Termination shall not occur
prior to the date the Executive incurs a “separation from service” within the
meaning of the Nonqualified Deferred Compensation Rules.

 

(m)          “Disability” means a physical or mental impairment of sufficient
severity that the Executive is unable or, in the opinion of the Board will be
unable, to continue performing the duties assigned to the Executive prior to
such impairment for a period in excess of 90 days, whether or not consecutive,
or the Executive’s condition entitles the Executive to disability benefits under
any Company insurance or employee benefit plan in which the Executive
participates.

 

(n)           “Good Reason” means the occurrence of any of the following events
or conditions: (i) a change in the Executive’s status, title, position or
responsibilities (including reporting responsibilities) which represents a
substantial reduction of the status, title, position or responsibilities as in
effect immediately prior thereto, the assignment to the Executive of any duties
or responsibilities that are inconsistent with such status, title, position or
responsibilities, or any removal of the Executive from or failure to reappoint
or reelect the Executive to any of such positions, except in connection with the
termination of the Executive’s services for Cause, due to the Executive’s
Disability or death, or by the Executive voluntarily resignation without Good
Reason, (ii) a material reduction in the Executive’s annual Base Salary, (iii) a
change in the geographic location at which the Executive must perform services
(without the consent of the Executive) to a location more than fifty (50) miles
from the location at which the Executive normally performs such services as of
the Effective Date, except for reasonably required business travel that is not
materially greater than such travel requirements prior to the Effective Date,
(iv) any material breach by the Company of any provision of this Agreement, or
(v) any purported termination of the Executive’s employment for Cause by the
Company that does not

 

4

--------------------------------------------------------------------------------


 

otherwise comply with the terms of this Agreement.  In the case of the
Executive’s allegation of Good Reason, (A) the Executive shall provide notice to
the Board of the event alleged to constitute Good Reason within ninety (90) days
of the occurrence of such event, and (B) the Company shall have the opportunity
to remedy the alleged Good Reason event within thirty (30) days from receipt of
notice of such allegation.

 

(o)           “Historic Bonus Amount” means the average of the Executive’s
actual bonus paid by the Company, Sabine Oil & Gas LLC (“Sabine LLC”), or their
respective affiliates for the three years preceding the Termination Event;
provided, however, if the Executive has been employed less than three full
years, then the Historic Bonus Payment shall be equal to the average of any
annual bonuses received by the Executive (or, if only one annual bonus has been
received, the amount of that bonus) from the Company, Sabine LLC, or their
respective affiliates since the Executive’s employment with the Company, Sabine
LLC, or their respective affiliates began; provided, further, if the Executive
has not yet received an annual bonus payment from the Company, Sabine LLC, or
their respective affiliates, the Historic Bonus Amount shall be equal to the
Executive’s annual base salary that is effective as of the Termination Event.

 

(p)           “Incumbent Board” means the portion of the Board constituted of
the individuals who are members of the Board as of the Effective Date and any
other individual who becomes a director of the Company after the Effective Date
and whose election or appointment by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Incumbent Board.

 

(q)           “LTIP” means the Sabine Oil & Gas Corporation 2014 Long Term
Incentive Plan, as may be amended from time to time.

 

(r)            “Merger” means the transaction to combine Forest Oil Corporation
(“Forest”) with the business of Sabine LLC, pursuant to the merger agreement
entered into among Forest, Sabine Investor Holdings LLC and FR XI Onshore AIV,
LLC on July 9, 2014 (the “Merger Agreement”).

 

(s)            “Nonqualified Deferred Compensation Rules” means the limitations
or requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

(t)            “Notice of Termination” means a written notice communicated by
the Company (or its affiliates) or the Executive, as applicable, that
(i) indicates the reason for termination of the Executive’s employment and
(ii) specifies the Date of Termination.

 

(u)           “Post-Merger Reorganization” means the transaction, following the
Merger, by which (i) Sabine forms a new wholly owned Delaware subsidiary (“New
Delaware Holdco”) and New Delaware Holdco forms a wholly owned merger subsidiary

 

5

--------------------------------------------------------------------------------


 

(“Reincorporation Merger Sub”), and (ii) a reincorporation merger agreement is
adopted providing for the merger of the Reincorporation Merger Sub with and into
Sabine, with Sabine surviving the reincorporation merger as a wholly owned
subsidiary of New Delaware Holdco, and Sabine common and preferred shareholders
receiving corresponding shares in New Delaware Holdco in exchange for their
Sabine shares.

 

(v)           “Pro-Rata Bonus” means a pro-rata portion of the Executive’s bonus
for the calendar year in which a Termination Event occurs.  All bonuses that
were designed to be based upon performance criteria shall be calculated using
actual performance levels at the end of the performance period, but pro-rated
for the number of days that the Executive was providing services to the Company
during the performance period.

 

(w)          “Protection Period” means (i) the six month period ending on the
date a Change of Control occurs, and (ii) the two year period beginning on the
date a Change of Control occurs.

 

(x)           “Restricted Area” means any geographic area (i) within five miles
of any existing oil and gas lease, right, or other interest, with respect to any
activity involving the purchase of oil or gas leases, the farming in of such
leases, or any similar arrangement, or any other operation of the business,
(ii) within 25 miles of any existing, gathering, processing, or generation
facilities, with respect to any activity involving the gathering and processing
business, or (iii) within 100 miles of any existing or planned storage facility,
with respect to any activity involving the storage or hub business for natural
gas or natural gas liquids in each case then owned by the Company or any of its
Subsidiaries within the 12 months preceding the Executive’s termination of
employment, which, for the avoidance of doubt, with respect to Louisiana may
encompass areas in the parishes listed on Exhibit A attached hereto.

 

(y)           “Severance Conditions” means the Executive’s execution,
non-revocation, and delivery to the Company of a full and final release of
claims (the “Release”) against the Company, its subsidiaries, affiliates, and
each of their predecessors, successors and assigns and past, present and future
stockholders, owners, investors, officers, directors, employees, agents,
attorneys and benefit plans in a form acceptable to the Company provided that
the executed Release has been delivered to the Company and become irrevocable on
or prior to the fifty-fifth (55th) day following the Date of Termination,
provided, however, that the Release shall exclude (and not release) any claims
for indemnification, claims for coverage under officer and director policies,
and claims as a direct or indirect security holder of the Company (subject, in
each case, to any terms, conditions and applicable limitations).

 

(z)           “Subsidiary” means an entity that is a direct or indirect
subsidiary of the Company.

 

(aa)         “Target Bonus” means the Executive’s target bonus for a given
calendar year pursuant to the Company’s cash bonus program as in effect from
time to time.

 

(bb)         “Termination Event” means a termination of the Executive’s
employment (i) as a result of the Executive’s death or Disability, (ii) by the
Company or its affiliates for any reason other than for Cause, or (iii) by the
Executive for Good Reason.

 

6

--------------------------------------------------------------------------------


 

2.             Term of Agreement.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and continue indefinitely until terminated
pursuant to the terms of this Agreement.

 

3.             Severance Benefits Not in Connection with a Change in Control.

 

(a)           In the event the Executive experiences a Termination Event that
occurs outside of the Protection Period, then the Company shall:

 

(i)            pay the Executive, on the sixtieth (60th) day following the Date
of Termination (or the first business day thereafter if the sixtieth day is not
a business day), the Accrued Payments;

 

(ii)           contingent upon the Executive satisfying the Severance
Conditions, pay the Executive, on the sixtieth (60th) day following the Date of
Termination (or the first business day thereafter if the sixtieth day is not a
business day), a lump sum payment equal to one and one-half (1.5) times the sum
of (i) an amount equivalent to Base Salary, plus (ii) an amount equivalent to
the Executive’s Historic Bonus Amount;

 

(iii)          contingent upon the Executive satisfying the Severance
Conditions, on the sixtieth (60th) day following the Date of Termination (or the
first business day thereafter if the sixtieth day is not a business day), and
notwithstanding anything to the contrary in the LTIP or in an individual LTIP
award agreement, accelerate the vesting of all outstanding equity-based
compensation awards that the Executive holds at the time of the Termination
Event under the LTIP.  All outstanding equity-based compensation awards that
were designed to vest upon the satisfaction of performance criteria shall vest
using actual levels of performance at the end of the applicable performance
period;

 

(iv)          contingent upon the Executive satisfying the Severance Conditions,
provide the Executive (and his or her spouse and eligible dependents) with
continued medical, dental and vision coverage until the earlier of (A) the end
of the twelve (12) month period beginning on the Date of Termination, or
(B) until the Executive is, or becomes, eligible for comparable coverage under
the group health plans of a subsequent employer (to be provided as set forth in
Section 7(a) below); and

 

(v)           contingent upon the Executive satisfying the Severance Conditions,
for the twelve (12) month period beginning on the Date of Termination, or until
Executive begins other full time employment with a new employer, whichever
occurs first, Executive shall be entitled to receive outplacement services that
are directly related to Executive’s termination of employment and are actually
provided by an outplacement services firm, paid for or reimbursed by the
Company, with a nationally prominent executive outplacement service firm
selected by the Company and reasonably acceptable to Executive.

 

For purposes of clarity, the obligation of the Company to provide any portion of
the payments or benefits due under Sections 3(a)(ii), (iii), (iv), or (v) of
this Agreement shall

 

7

--------------------------------------------------------------------------------


 

be expressly conditioned on the Executive satisfying the Severance Conditions. 
If Executive does not fulfill the Severance Conditions then (i) the Company
shall immediately cease the provision of any payments or benefits made under
this Section 3, other than the Accrued Payments, and (ii) Executive shall
promptly pay to the Company an amount equal to the value of any payments or
benefits Executive has previously received under this Section 3, other than the
Accrued Payments.

 

4.             Severance Benefits in Connection with a Change in Control.

 

(a)     In the event the Executive experiences a Termination Event that occurs
during the Protection Period, then the Company shall:

 

(i)            pay the Executive, on the sixtieth (60th) day following the Date
of Termination (or on the sixtieth (60th) day following the occurrence of the
Change of Control, in the case of a termination occurring during the six
(6) month period ending on the Change of Control) (or the first business day
thereafter if the sixtieth day is not a business day), the Accrued Payments;

 

(ii)           contingent upon the Executive satisfying the Severance
Conditions, pay the Executive, on the sixtieth (60th) day following the Date of
Termination (or on the sixtieth (60th) day following the occurrence of the
Change of Control, in the case of a termination occurring during the six
(6) month period ending on the Change of Control) (or the first business day
thereafter if the sixtieth day is not a business day), a lump sum payment equal
to two (2) times the sum of (i) an amount equivalent to Base Salary, plus
(ii) an amount equivalent to the Executive’s Target Bonus for the calendar year
in which the Termination Event occurs;

 

(iii)          contingent upon the Executive satisfying the Severance
Conditions, on the sixtieth (60th) day following the Date of Termination (or the
first business day thereafter if the sixtieth day is not a business day), and
notwithstanding anything to the contrary in the LTIP or in an individual LTIP
award agreement, accelerate the vesting of all outstanding equity-based
compensation awards that the Executive holds at the time of the Termination
Event under the LTIP.  All outstanding equity-based compensation awards that
were designed to vest upon the satisfaction of performance criteria shall be
vested using actual levels of performance at the end of the applicable
performance period;

 

(iv)          contingent upon the Executive satisfying the Severance Conditions,
pay to the Executive a Pro-Rata Bonus for the calendar year of termination, no
later than the date that is sixty (60) days following the end of the calendar
year to which the bonus relates;

 

(v)           contingent upon the Executive satisfying the Severance Conditions,
provide the Executive (and his or her spouse and eligible dependents) with
continued medical, dental and vision coverage until the earlier of (A) the end

 

8

--------------------------------------------------------------------------------


 

of the twenty-four (24) month period beginning on the Date of Termination, or
(B) until the Executive is, or becomes, eligible for comparable coverage under
the group health plans of a subsequent employer (to be provided as set forth in
Section 7(a) below); and

 

(vi)          contingent upon the Executive satisfying the Severance Conditions,
for the twelve (12) month period beginning on the Date of Termination, or until
Executive begins other full time employment with a new employer, whichever
occurs first, Executive shall be entitled to receive reasonable outplacement
services as determined by the Company that are directly related to Executive’s
termination of employment and are actually provided by an outplacement services
firm, paid for or reimbursed by the Company, with a nationally prominent
executive outplacement service firm selected by the Company and reasonably
acceptable to Executive.

 

For purposes of clarity, the obligation of the Company to provide any portion of
the payments or benefits due under Sections 4(a)(ii), (iii), (iv), or (v) of
this Agreement shall be expressly conditioned on the Executive’s satisfying the
Severance Conditions.  If Executive does not fulfill the Severance Conditions
then (i) the Company shall immediately cease the provision of any payments or
benefits made under this Section 4, other than the Accrued Payments, and
(ii) Executive shall promptly pay to the Company an amount equal to the value of
any payments or benefits Executive has previously received under this Section 4,
other than the Accrued Payments.

 

(b)     (i)            In the event the Executive experiences a Termination
Event in connection with a termination that occurs during the six (6) month
period ending on the Change in Control for which the Executive believes he is
entitled to benefits in accordance with this Section 4, the Executive shall
deliver to the Company a written notice setting forth a description of facts and
circumstances constituting evidence that the termination of the Executive’s
employment was made in anticipation of the occurrence of a Change in Control and
with the intention of avoiding payments under this Agreement, no later than
thirty (30) days following the occurrence of the Change in Control.

 

(ii)           Within 20 days following receipt of the notice described in
Section 4(b)(i), a majority of the Board of the Company will make a good faith
determination, based on the information contained in such notice and any other
information known to a majority of the Board of the Company, whether the
Executive’s termination was made in anticipation of the occurrence of a Change
in Control and with the intention of avoiding payments under this Agreement.  If
a majority of the Board affirmatively determines that the termination was under
such circumstances (a “Sufficiency Determination”), the Executive will be
eligible for and the Company shall provide benefits to the Executive in
accordance with Section 4(a).

 

(iii)          If a majority of the Board of the Company instead determines that
there is insufficient evidence to support a Sufficiency Determination, the
Company will promptly inform the Executive of such determination.

 

9

--------------------------------------------------------------------------------


 

5.             Excise Taxes.  If the Compensation Committee of the Board
determines, in its sole discretion, that Section 280G of the Code applies to any
compensation payable to the Executive, then the provisions of this Section 5
shall apply.  If any payments or benefits to which the Executive is entitled
from the Company, any affiliate, any successor to the Company or an affiliate,
or any trusts established by any of the foregoing by reason of, or in connection
with, any transaction that occurs after the Effective Date (collectively, the
“Payments,” which shall include, without limitation, the vesting of any equity
awards or other non-cash benefit or property) are, alone or in the aggregate,
more likely than not, if paid or delivered to the Executive, to be subject to
the tax imposed by Section 4999 of the Code or any successor provisions to that
section, then the Payments (beginning with any Payment to be paid in cash
hereunder), shall be either (a) reduced (but not below zero) so that the present
value of such total Payments received by the Executive will be one dollar
($1.00) less than three times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such Payments received
by the Executive shall be subject to the excise tax imposed by Section 4999 of
the Code, or (b) paid in full, whichever of (a) or (b) produces the better net
after tax position to the Executive (taking into account any applicable excise
tax under Section 4999 of the Code and any other applicable taxes).  The
determination as to whether any Payments are more likely than not to be subject
to taxes under Section 4999 of the Code and as to whether reduction or payment
in full of the amount of the Payments provided hereunder results in the better
net after tax position to the Executive shall be made by the Board and the
Executive in good faith.

 

6.             Noncompetition and Nonsolicitation.

 

(a)     In consideration of the benefits to which the Executive may be entitled
under the terms of this Agreement, the confidential information relating to the
Company and its business previously provided to the Executive, and the Company’s
promise to provide the Executive with future confidential information during the
course of the Executive’s employment with the Company (including new
confidential information provided to the Executive in connection with, and as a
result of, the Merger), and so as to protect such confidential information and
the Company’s legitimate business interests (including the goodwill with which
the Executive will be associated, and that the Executive will help build during
the Executive’s employment), the Executive agrees that while employed or
otherwise engaged by the Company or any of its affiliates, and thereafter for a
period of twelve (12) months immediately following the termination of the
Executive’s employment for whatever reason, the Executive will not, directly or
indirectly:

 

(i)            carry on or engage in Competitive Duties (as a director,
employee, consultant, contractor or otherwise) within the Restricted Area for
any Competing Business;

 

(ii)           solicit (or assist another in soliciting) any Covered Customer or
Prospective Customer for the purpose of inducing, or attempting to induce, such
Covered Customer or Prospective Customer to cease or reduce its business with
the Company or its Subsidiaries, or not to do business with the Company or its
Subsidiaries; or

 

10

--------------------------------------------------------------------------------


 

(iii)                               (A) encourage (or assist another in
encouraging) any employee, contractor, consultant, supplier, or vendor of the
Company or any of its Subsidiaries, to terminate, cease or lessen its
relationship with the Company or any of its Subsidiaries, or (B) on behalf of a
Competing Business, engage, employ, or solicit or contact for employment or
engagement (or assist another in such activity) any employee, contractor or
consultant of the Company or any of its Subsidiaries or any person who was an
employee, contractor, or consultant of the Company or any of its Subsidiaries at
any time during the last twelve (12) months of the Executive’s employment with
the Company (or, if the Executive is employed by the Company for less than
twelve (12) months, those persons who were employees, contractors, or
consultants of the Company or any of its Subsidiaries during the Executive’s
employment with the Company).

 

(b)                                 The Executive agrees that the Company’s and
its Subsidiaries’ substantial investments in its business interests, goodwill
and confidential information are worthy of protection and that the Company’s and
its Subsidiaries’ need for the protection afforded by this Section 6 is greater
than any hardship the Executive might experience by complying with its terms.
The Executive agrees that the limitations as to time, geographic area, and scope
of activity to be restrained contained in this Agreement are reasonable and are
not greater than necessary to protect the confidential information, good-will
and other legitimate business interests of the Company.

 

(c)                                  Notwithstanding the foregoing, the
above-referenced limitations in Sections 6(a)(i) and (ii) shall not apply in
those portions of the Restricted Area located within the State of Oklahoma. 
Instead, the Executive agrees that, in addition to the limitations in
Section 6(a)(iii), the restrictions on the Executive’s activities within those
portions of the Restricted Area located within the State of Oklahoma shall be as
follows: during the Executive’s employment or other engagement by the Company or
any of its affiliates, and thereafter for a period of twelve (12) months
immediately following the termination of the Executive’s employment for whatever
reason, the Executive will not directly solicit the sale of goods, services, or
a combination of goods and services from the established customers of the
Company, the Company’s subsidiaries or the Company’s affiliates.

 

(d)                                 Although the Company and the Executive
believe the limitations as to time, geographic area, and scope of activity
contained in this Section 6 are reasonable and do not impose a greater restraint
than necessary to protect the Company’s and its Subsidiaries’ confidential
information and legitimate business interests, if this is judicially determined
not to be the case, the Company and the Executive specifically agree that the
limitations contained in this Agreement be reformed to the extent necessary to
make this Agreement enforceable.

 

(e)                                  The Executive acknowledges that the
Executive’s violation or threatened or attempted violation of the covenants
contained in this Section 6 will cause irreparable harm to the Company and its
Subsidiaries and that monetary damages would not be sufficient remedy for any
breach of these sections.  The Executive agrees that the Company and its
Subsidiaries shall be entitled as a matter of right to specific performance of
the covenants in this Agreement, including entry of an ex parte temporary
restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Section 6,

 

11

--------------------------------------------------------------------------------


 

or both, or other appropriate judicial remedy, writ or order, in any court of
competent jurisdiction, restraining any violation or further violation of such
agreements by the Executive or others active on the Executive’s behalf, without
any showing of irreparable harm and without any showing that the Company or its
Subsidiaries do not have an adequate remedy at law.

 

(f)                                   The covenants made by the Executive in
this Agreement are in addition to all other duties owed by the Executive to the
Company, including, without limitation, fiduciary duties of loyalty and
disclosure, which Executive acknowledges and agrees are attendant to the
executive and managerial positions that the Executive has held and will hold
with the Company.

 

7.                                      General Provisions.

 

(a)                                 Continuation of Medical Benefits.  The
Company may satisfy its obligations under Section 3(a)(iv) or Section 4(a)(iv),
as applicable, in one or more of the following manners, as determined by the
Company in its discretion: (1) by continuing the Executive’s coverage under the
Company’s group health plans on the same terms and conditions as active
employees of the Company, with the balance of any applicable premiums, as
determined by the Company, being paid by the Company with income applicable to
such premiums imputed to the Executive, or (2) during the period of time that
the Executive would, but for the continued coverage provided pursuant to
Section 3(a)(iv) or Section 4(a)(iv), as applicable, be entitled to continued
group health plan coverage pursuant to COBRA, if the Executive elected such
coverage and paid the applicable premiums (the “COBRA Continuation Period”), by
reimbursing the Executive on a monthly basis for the cost of COBRA continuation
coverage in excess of the premium amount paid by active employees of the Company
for group health plan coverage, or (3) following the COBRA Continuation Period,
to the extent the Executive is still entitled to continued coverage pursuant to
Section 3(a)(iv) or Section 4(a)(iv), as applicable, the coverage to be
continued shall be self-funded by the Company, shall be provided in the form of
an individual insurance policy obtained by the Company for the Executive, or
shall be provided in the form of monthly reimbursement by the Company to the
Executive for the cost of obtaining such coverage (but only to the extent such
cost exceeds the premium amount paid by active employees of the Company for
group health plan coverage), such method under this subclause (3) to be
determined by the Company in its discretion and to be provided in accordance
with the provisions of Treas. Reg. § 1.409A-3(i)(1)(iv)(A), including but not
limited to the requirements that (x) the benefits or reimbursements provided be
determined by reference to the objective and nondiscretionary criteria set forth
in the applicable group health plans, (y) the benefits or reimbursements
provided during one taxable year of the Executive not affect the benefits or
reimbursements to be provided in any other taxable year (provided, that a limit
imposed on the amount of benefits or reimbursements that may be provided over
some or all of the continuation period described in Section 3(a)(iv) or
Section 4(a)(iv), as applicable, shall not in and of itself cause the
arrangement described herein to fail to satisfy the requirements of Treas. Reg.
§ 1.409A-3(i)(1)(iv)), and (z) the right to receive benefits or reimbursements
not be subject to liquidation or exchange for another benefit. If the Executive
experiences a Termination Event during the six (6) month period ending on a
Change of Control and it is ultimately determined that such termination was in
anticipation of such Change of Control such that the Executive is entitled to
benefits under Section 4 of this Agreement, the Company shall reimburse the
Executive for any COBRA premiums incurred by the Executive

 

12

--------------------------------------------------------------------------------


 

prior to such determination to the extent such premiums are in excess of the
premium amount paid by active employees in the Company’s group health plans,
such reimbursement to be provided within sixty (60) days of the Change of
Control, with the remainder of any continued coverage to which the Executive is
entitled under Section 4(a)(iv) to be provided in accordance with the provisions
of Section 4(a)(iv).  The health care continuation coverage period under COBRA
or any replacement or successor provision of applicable law, shall run
concurrently with the period during which the Executive continues to receive
benefits pursuant to Section 4(a)(iv).

 

(b)                                 Taxes.  The Company is authorized to
withhold from any payments made hereunder amounts of withholding and other taxes
due or potentially payable in connection therewith, and to take such other
action as the Company may deem advisable to enable the Company and the Executive
to satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any payments made under this Agreement. The Executive
agrees that the Company is not providing any tax advice regarding this Agreement
or the impact of any benefits of compensation that may paid pursuant to this
Agreement, and that the Executive has had the opportunity to seek out personal
tax and/or legal advice regarding the Agreement.

 

(c)                                  Offset.  The Company may set off against,
and the Executive authorizes the Company to deduct from, any payments due to the
Executive, or to his estate, heirs, legal representatives, or successors, any
amounts which may be due and owing to the Company or an affiliate by the
Executive, whether arising under this Agreement or otherwise; provided that no
such offset may be made with respect to amounts payable that are subject to the
requirements of the Nonqualified Deferred Compensation Rules unless the offset
would not result in a violation of the requirements of the Nonqualified Deferred
Compensation Rules.

 

(d)                                 Successors.  This Agreement and all rights
hereunder are personal to the Executive and shall not be assignable by the
Executive; provided, however, that any amounts that shall become payable under
this Agreement prior to the Executive’s death shall inure to the benefit of the
Executive’s heirs and other legal representatives, as the case may be.  This
Agreement shall bind, and inure to the benefit of, the Company and any successor
to the Company pursuant to a Change of Control.  The Company shall require any
successor pursuant to a Change of Control to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no succession had taken place.  Upon
such assumption by the successor, the Company automatically shall be released
from all liability hereunder.  In the event a successor does not assume this
Agreement, the benefits payable pursuant to Section 4 will be paid or provided
immediately prior to the Change of Control.

 

(e)                                  Unfunded Obligation.  All benefits due to
the Executive under this Agreement are unfunded and unsecured and are payable
out of the general funds of the Company.

 

(f)                                   Limitation on Rights Conferred.  Neither
the Agreement nor any action taken hereunder will be construed as (i) giving the
Executive the right to continue in the employ or service of the Company or an
affiliate; (ii) interfering in any way with the right of the Company or any
affiliate to terminate the Executive’s employment or service at any time; or
(iii) giving the Executive any claim to be treated uniformly with other
employees.

 

13

--------------------------------------------------------------------------------


 

(g)                                  Entire Agreement; Cancellation of Prior
Agreement.  In entering into this Agreement, the Executive acknowledges and
agrees that the Prior Agreement is cancelled with effect from the Effective Date
and that the Executive has received all payments and benefits due or that may
ever become due under the terms of the Prior Agreement and the Executive waives
any entitlement to receive any payments or benefits that are otherwise due or
that may ever become due under the terms of the Prior Agreement.  This Agreement
constitutes the entire agreement between the parties respecting the subject
matter hereof and supersedes any prior agreements respecting severance benefits
or change in control benefits, including, but not limited to, the Prior
Agreement.

 

(h)                                 Amendment or Waiver.  No amendment to this
Agreement shall be deemed valid unless in writing and signed by the parties.  A
waiver of any term, covenant, agreement or condition contained in this Agreement
shall not be deemed a waiver of any other term, covenant, agreement or
condition, and any waiver of any default in any such term, covenant, agreement
or condition shall not be deemed a waiver of any later default thereof or of any
other term, covenant, agreement or condition.

 

(i)                                     Severability.  If any provision of the
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining provisions of the Agreement, but such
provision will be fully severable and the Agreement will be construed and
enforced as if the illegal or invalid provision had never been included herein.

 

(j)                                    Survival.  The Executive’s obligations
under Section 6 of this Agreement shall survive the termination for whatever
reason of the Executive’s employment.  The Executive’s obligations under
Section 6 of this Agreement also will be binding on the Executive’s heirs,
executors, assigns, and administrators and will inure to the benefit of the
Company, its Subsidiaries, affiliates, successors, and assigns.

 

(k)                                 Third Party Beneficiaries.  Each Subsidiary
and affiliate of the Company shall be a third party beneficiary of the
Executive’s obligations under the provisions of this Agreement and shall have
the right to enforce this Agreement as if a party hereto.

 

(l)                                     Notices.  Any notice required or
permitted to be given by this Agreement shall be effective only if in writing,
delivered personally or by courier or by facsimile transmission or sent by
express, registered or certified mail, postage prepaid, (i) to the Executive at
the last address he has filed with the Company, and (ii) to the Company at its
principal executive offices, or at such other places that either party may
designate by notice to the other.

 

(m)                             Application of Section 409A.  To the extent that
the Executive is a “specified employee” within the meaning of the Nonqualified
Deferred Compensation Rules as of the Executive’s Date of Termination, no amount
that constitutes a deferral of compensation which is payable on account of the
Executive’s separation from service shall be paid to the Executive before the
date (the “Delayed Payment Date”) which is first day of the seventh month after
the Executive’s Date of Termination or, if earlier, the date of the Executive’s
death following such Date of Termination.  All such amounts that would, but for
this Section 7(m), become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.  No interest will be paid by
the Company with respect to any such delayed

 

14

--------------------------------------------------------------------------------


 

payments.  For purposes of the Nonqualified Deferred Compensation Rules, each
payment or amount due under this Agreement shall be considered a separate
payment, and the Executive’s entitlement to a series of payments under this
Agreement is to be treated as an entitlement to a series of separate payments.

 

(n)                                 Governing Law.  All questions arising with
respect to the provisions of the Agreement and payments due hereunder will be
determined by application of the laws of the State of Texas, without giving
effect to any conflict of law provisions thereof, except to the extent Texas law
is preempted by federal law.

 

(o)                                 Word Usage.  Words used in the masculine
shall apply to the feminine, where applicable, and wherever the context of the
Agreement dictates, the plural shall be read as the singular and the singular as
the plural.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

 

 

SABINE OIL & GAS CORPORATION

 

 

 

By:

/s/ Duane Radtke

 

 

 

 

Name:

Duane Radtke

 

 

 

 

Title:

Lead Director of the Board

 

 

 

 

Date:

December 22, 2014

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ David Sambrooks

 

David Sambrooks

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

Restricted Parishes in Louisiana

 

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Bienville

Bossier

Caddo

Calcasieu

Caldwell

Cameron

Catahoula

Claiborne

Concordia

De Soto

East Baton Rouge

East Carroll

East Feliciana

Evangeline

Franklin

Grant

Iberia

Iberville

Jackson

Jefferson

Jefferson Davis

La Salle

Lafayette

Lafourche

Lincoln

Livingston

Madison

Morehouse

Natchitoches

Orleans

Ouachita

Plaquemines

Pointe Coupee

Rapides

Red River

Richland

Sabine

St. Bernard

St. Charles

St. Helena

St. James

St. John the Baptist

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Tensas

Terrebonne

Union

Vermilion

Vernon

Washington

Webster

West Baton Rouge

West Carroll

West Feliciana

Winn

 

17

--------------------------------------------------------------------------------